Citation Nr: 0502842	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a stress fracture of the right 
tibia.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a stress fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from July 1972 to June 1974

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 2004, the Board restored the veteran's respective 
20 percent disability ratings for his shin splints.  The 
Board also remanded the issues listed on the title page of 
this decision in order to determine whether ratings in excess 
of 20 percent were warranted.  These issues have returned for 
appellate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Residuals of a stress fracture of the right tibia are 
manifested by no more than moderate knee impairment in the 
form of a limitation of motion that does not more nearly 
approximate flexion limited to 15 degrees or extension 
limited to 20 degrees, without evidence of instability of the 
knee, malunion or nonunion of the tibia or fibula, or muscle 
involvement.

3.  Residuals of a stress fracture of the left tibia are 
manifested by no more than moderate knee impairment in the 
form of a limitation of motion that does not more nearly 
approximate flexion limited to 15 degrees or extension 
limited to 20 degrees, without evidence of instability of the 
knee, malunion or nonunion of the tibia or fibula, or muscle 
involvement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a stress fracture of the right tibia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261, 
5262 (2004).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a stress fracture of the left tibia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261, 
5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO had reduced the 
ratings for the issues on appeal in a May 2001 decision.  
Prior to reaching that decision, the record shows that the RO 
had not issued a notice letter to the veteran that complied 
with VCAA.  

Subsequent to the Board's January 2004 REMAND, a VCAA letter 
was issued to the veteran in March 2004.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. § 5103; he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  Although the 
letter did not specifically advise him to " provide any 
evidence in the claimant's possession that pertains to the 
claim", which was considered by the Court to be a fourth 
element of the Section 5103(a) notice, the September 2002 
statement of the case did include the text of the relevant 
statutes, from which the Court took that fourth element of 
notification.  Moreover, the veteran has provided information 
and medical evidence regarding his treatment for the claimed 
disabilities.  The Board also notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
files.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

By a rating dated in September 1981, the RO established 
service connection for residuals of stress fractures of the 
right tibia and left tibia.  The RO has evaluated the 
residuals of stress fractures under the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5262, a 20 percent evaluation is 
assigned for impairment of the tibia and fibula manifested by 
malunion with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 
20 percent evaluation if extension is limited to 15 degrees, 
a 30 percent evaluation if extension is limited to 20 
degrees, a 40 percent evaluation if extension is limited to 
30 degrees or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides 
for assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2004).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

III.  Analysis

The veteran is in receipt of separate 20 percent ratings for 
residuals of stress fractures of the left tibia and right 
tibia.  The current rating is assigned pursuant to Diagnostic 
Code 5262, pertaining to malunion and nonunion of the tibia.  
The Board notes, however, that the x-ray evidence of record 
fails to reveal either nonunion or malunion of the tibia or 
fibula.  

According to an August 2000 VA examination report, x-ray 
studies demonstrated no fracture, dislocation or periosteal 
reaction of either tibia.  On the right side, however, he had 
a very small soft tissue foreign body in the proximal one-
third that was considered to be an incidental finding.  The 
examiner diagnosed bilateral chronic shin splints.

In a May 2001 VA examination, the examiner found that the 
veteran ambulated without a limp.  He also had full range of 
motion of his hips, knees, and ankles, with full motor 
strength and palpable pulses distally.  The examiner found no 
palpable defects of the legs.  The examiner noted that the 
veteran was tender at the anterior tibial crest, which was 
the insertion of the fascia at the junction of the middle and 
distal thirds.  He was exquisitely tender bilaterally with 
the left greater than the right.  The examiner was unable to 
palpate any definite swelling or mass.  His compartments were 
soft.  X-ray studies were negative bilaterally for obvious 
fracture or cortical irregularity or suggestion of tumor.  
There was an incidental finding of a soft tissue foreign body 
in the medial proximal leg.  The examiner's impression was 
chronic shin splints of long duration.  The veteran was 
insistent that these symptoms merited further workup and the 
examiner advised the veteran to see an orthopedic surgeon. 

According to a July 2004 VA examination report, the veteran's 
bilateral lower extremities revealed no irritability.  The 
knees had full range of motion from 0 to 130 degrees of 
flexion.  Further flexion was limited by leg girth.  There 
was no instability with varus or valgus stress testing, full 
extension or 30 degrees of flexion about the knee.  No 
tenderness to palpation along the medial or lateral joint 
lines and no significant patellofemoral crepitus was noted.  
There was no swelling or effusion noted about the knee.  No 
tenderness to palpation along the medial or lateral joint 
lines and no significant patellofemoral crepitus was noted.  
There was no swelling or effusion noted about the knee.  
There was no swelling noted about the calves or over the 
tibiae and no specific swelling noted at the ankles.  No 
edema was noted, and there was no tenderness to palpation 
along the proximal or distal tibia.  There was mild 
tenderness to palpation about the mid-tibial regions 
bilaterally.  There was no gross instability at this region.  
Distally, he was neurovascularly intact with up and down 
going toes, normal sensation, 2+ DT pulses.  There was full 
range of motion noted at the ankles.  There was 5/5 strength 
throughout the lower extremities with quads, hamstrings, 
tibia, peroneal, posterior tibial and extensor hallucis 
longus muscle testing.

X-ray studies showed no abnormalities.  A small soft tissue 
metal fragment in the proximal lateral aspect of the thigh 
was identified.  There was no evidence of the "dreaded black 
line" or other abnormalities noted with regards to the bony 
structure of the tibiae.  

The VA examiner assessed that the veteran did not have 
significant symptoms consistent with stress fractures that he 
had sustained during service in 1972, although there was some 
tenderness to palpation over his tibiae.  There was no 
evidence radiographically or clinically of tibiae stress 
fracture nonunions and no gross motion.  The examiner did not 
believe that the veteran had any limited range of motion in 
his knees or ankles or any significant swelling of his lower 
extremities due to previous shin splints/stress fractures.  
The examiner opined that the pain was not related necessarily 
to the previous stress fractures.  The examiner informed the 
veteran that he should see an orthopedic surgeon and that a 
bone scan could truly rule in or out stress fractures and/or 
continued shin splints of his bilateral tibiae.  The examiner 
noted that the claims files were available and reviewed.  The 
examiner concluded that there was no pain with range of 
motion of the knees or ankles at this time.  There was some 
mild tenderness to palpation of his mid-tibiae regions 
bilaterally.  It was conceivable that pain could further 
limit function as described, particularly after increased 
activity.  It was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the proper rating to be 
assigned for a given disability, the Board may only consider 
those factors which are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  The Court continued to note 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case", 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must, however, 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, based on the absence of 
malunion or nonunion of the tibia, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In this regard, the Board particularly notes that residual to 
his in-service tibia fractures, the veteran has complained of 
lower extremity pain, limitation of motion of the knee and 
sensory changes.  The Board will first consider the veteran's 
knee impairment.  There is no x-ray evidence of degenerative 
changes, therefore, the veteran's disorders cannot be 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

None of the medical evidence of record documents that either 
knee motion is limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260 or 5261.  
In fact, the veteran has manifested a full range of knee 
motion in connection with nearly every examination of record.  
Furthermore, the VA examiners note the absence of additional 
functional loss due to factors such as pain, weakness, etc., 
such as to warrant assignment of a higher rating based on 
consideration of 38 C.F.R. §§ 4.40, 4.45.  Rather, the 
current 20 percent rating assignment itself contemplates the 
veteran's complaints of pain and discomfort with use of his 
lower extremities.  The Board emphasizes that the July 2004 
VA examiner specifically opined that there was no objective 
evidence of bilateral knee disability caused by the veteran's 
residual shin splints resulting in any additional functional 
impairment.  

The Board notes that the competent medical evidence has not 
shown the presence of knee instability, to include the most 
recent VA examination report.  As such a higher or separate 
rating under Diagnostic Code 5257 is not warranted.  The 
Board also notes the absence of evidence of any shortening of 
the veteran's lower extremities to warrant consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2004).

The veteran has provided various lay statements in support of 
his claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board thus finds the preponderance of the evidence to be 
against the veteran's claim for an increased rating for 
residuals of a stress fracture of the right tibia or the left 
tibia and the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for residuals of a stress 
fracture of the right tibia is denied.

A rating in excess of 20 percent for residuals of a stress 
fracture of the left tibia is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


